      Case 5:19-cr-00003-KHJ-LGI Document 126 Filed 03/05/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


UNITED STATES OF AMERICA


V.                                                CRIMINAL NO. 5:19-CR-3-KHJ-LGI


BORIS WARD

                                         ORDER

      This matter is before the Court on the Petition for Writ of Habeas Corpus

[115] filed by Defendant Boris Ward. Ward is a federal pretrial detainee housed at

the Madison County Detention Center. He brings this petition under 28 U.S.C.

§ 2241 seeking release or transfer because of the ongoing COVID-19 pandemic.

Ward also argues that the Court should release or transfer for him for “medical

service for his vision and dental that is not offered at the correctional facility.”

Petition [115] at 5. Ward is not entitled to habeas relief under § 2241.

      The Fifth Circuit has held that “habeas is not available to review questions

unrelated to the cause of detention. Its sole function is to grant relief from unlawful

imprisonment or custody and cannot be used for any other purpose.” Rice v.

Gonzalez, 985 F.3d 1069, 1070 (5th Cir. 2021) (quoting Pierre v. United States, 525

F.2d 933, 935-36 (5th Cir. 1976)). Although Ward “might more likely be exposed to

COVID-19 during confinement” and “may have certain common underlying health

conditions,” these circumstances “do not impugn the underlying legal basis for the
      Case 5:19-cr-00003-KHJ-LGI Document 126 Filed 03/05/21 Page 2 of 2




fact or duration of his confinement.” Id. Habeas relief is unavailable to Ward on

these bases. Id. The Court therefore denies his Petition [115].

      IT IS THEREFORE ORDERED AND ADJUDGED, that the Petition for Writ

of Habeas Corpus [115] is DENIED.

      SO ORDERED, this the 5th day of March, 2021.



                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE




                                          2
